Citation Nr: 1757867	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 2004 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The Board notes that in his substantive appeal perfecting the issue of a TDIU, the Veteran's then representative cited to the Veteran's severity of symptoms relating to his service-connected sleep apnea, PTSD with traumatic brain injury, migraines, and lumbar strain.  The RO interpreted the Veteran's substantive appeal as raising individual increased rating claims rather than argument in support of his TDIU claim, and addressed these issues in a June 2017 supplemental statement of the case.  

An appeal consists of a timely filed notice of disagreement with a rating decision, an SOC, and a timely filed substantive appeal.  38 U.S.C. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2017).  Here, the RO must take appropriate action to determine whether the Veteran wants to pursue individual increased rating claims, and if so, adjudicate them in a rating decision.  These claims are not ripe for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for a TDIU, the Board notes that while the Veteran has been afforded VA examinations related to the severity of his current service-connected disabilities, he has not been afforded a VA examination to determine the impact of the overall combination of his service-connected disabilities on his employability.  The Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Further, while a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability has been mailed to the Veteran for completion, it appears that he has not yet provided the VA with the information. On remand, a VA Form 21-8940 should again be mailed to the Veteran for completion.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Send the Veteran a VA Form 21-8940, and subsequently send him a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  The examiner should provide a detailed history of the Veteran's employment history.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


